 1                                                                                JS-6

 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   DERRICK D. BOYD,                                  )    CASE NO. CV 17-8700-SVW (PJW)
                                                       )
11                         Petitioner,                 )
                                                       )    J U D G M E N T
12                  v.                                 )
                                                       )
13   XAVIER CANO, WARDEN,                              )
                                                       )
14                         Respondent.                 )
                                                       )
15
16          Pursuant to the Order Accepting Report and Adopting Findings,
17   Conclusions, and Recommendations of United States Magistrate Judge,
18          IT IS ADJUDGED that the Petition is denied and this action is
19   dismissed with prejudice.
20
            DATED:          April 18, 2019        .
21
22
23
24                                                STEPHEN
                                                   TEPHEN V.
                                                          V WILSON
                                                  UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\paulcruz\AppData\Local\Temp\notes95E17C\Judgment.wpd
